De Haven, J.
This is an action to recover possession of a tract of land, the title to which was, on July 29,1878, vested in one William A. Watts as his separate property. On that day he executed a mortgage thereon to the Hibernia Savings and Loan Society, to secure his promissory note for fifteen hundred dollars. In September, 1879, the said Watts, who was then and still is the husband of plaintiff, filed a declaration of homestead upon the premises, and thereafter the Hibernia Savings and Loan Society commenced an action against him to foreclose the mortgage referred to, and upon February 5, 1883, obtained judgment in the action directing a sale of the land in controversy to satisfy the same. The plaintiff here was not made a party to that action. Thereafter the land-was sold under that decree to the Hibernia Savings and Loan Society, and no redemption from such sale having been made, that corporation received a sheriff’s deed therefor.
The defendant Gallagher purchased the land from the Hibernia Savings and Loan Society and of course succeeded to whatever title was vested in his grantor by the foreclosure proceedings, before mentioned. The plaintiff recovered judgment in the court below, and the defendants appeal.
1. There being a valid homestead on the premises at *51the date of the commencement of the action to foreclose the mortgage thereon, the plaintiff here was a necessary-party to that action, and the judgment therein, in so far as it directed the sale of such homestead premises, was void as against her. (Revalk v. Kraemer, 8 Cal. 72; 68 Am. Dec. 304; Hefner v. Urton, 71 Cal. 479; Building Ass’n v. Chalmers, 75 Cal. 332; 7 Am. St. Rep. 173; Morris v. Ward, 5 Kan. 239.)
The filing of the declaration of homestead gave to the plaintiff an interest in the premises of which she could not be divested by any act of her husband alone, or by any action taken against him alone. As said by this court in Hefner v. Urton, 71 Cal. 479: “By the declaration of homestead, some portion of his title (just what portion is not necessary now to be determined) passed from him to his wife; he could no longer mortgage or sell unless she joined with him; she had the right of residence thereon with him and the family during their joint lives, with some rights in case she should survive him. She had a right of redemption as his successor in interest. (Code Civ. Proc., sec. 701, subd. 1.) In order to foreclose her interest and have a complete settlement of the question involved, viz., whether the mortgage was a lien, she was a necessary party. She would have had a right to question the execution or validity of the mortgage; whether it was barred; whether it had been paid.”
2. The court below found that the note and mortgage made by plaintiff’s husband to the Hibernia Savings and Loan Society had never been paid or satisfied, in whole or in part, other than by the sale under the foreclosure proceedings, and it is claimed by defendants that the plaintiff should not be allowed to recover in this action, except upon the condition that she pay the amount of this note and mortgage. We do not think the fact that plaintiff’s husband has not paid the amount due upon this note is any defense to this action., Under that mortgage, the grantor of defendant Gallagher was not entitled to the possession of the mortgaged prem*52ises until after the expiration of the time for redemption from a sale under a valid foreclosure of the mortgage, and conceding that Gallagher is entitled to be subro. gated to all the rights of his grantor, as holder of the mortgage referred to, he is not at this time entitled to withhold from plaintiff the possession of the land in controversy.
3. The evidence was sufficient to justify the finding of the court to the effect that plaintiff’s cause of action is not barred by the provisions of section 318 of the Code of Civil Procedure.
Judgment and order affirmed.
Sharpstein, J., and McFarland, J., concurred.
Hearing in Bank denied.